Name: Commission Regulation (EEC) No 2568/93 of 17 September 1993 abolishing the countervailing charge on apples originating in New Zealand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 235/28 Official Journal of the European Communities 18 . 9 . 93 COMMISSION REGULATION (EEC) No 2568/93 of 17 September 1993 abolishing the countervailing charge on apples originating in New Zealand cated that the application of the first subparagraph of Article 26 (1 ) of Regulation (EEC) No 1035/72 would result in the countervailing charge being fixed at zero ; whereas the conditions specified in the second indent of Article 26 (1 ) of Regulation (EEC) No 1035/72 are there ­ fore fulfilled and the countervailing charge on imports of these products originating in New Zealand can be aboli ­ shed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2464/93 (3), as amended by Regulation (EEC) No 2510/93 (4), intro ­ duced a countervailing charge on apples originating in New Zealand ; Whereas the present trend of prices for products origina ­ ting in New Zealand on the representative markets referred to in Commission Regulation (EEC) No 2118/74 0, as last amended by Regulation (EEC) No 249/93 (6), and recorded or calculated in accordance with the provisions of Article 5 of that Regulation, indi ­ HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2464/93 is hereby repealed. Article 2 This Regulation shall enter into force on 18 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 69, 20. 3 . 1993, p. 7. (3) OJ No L 226, 7. 9 . 1993, p. 11 . 0 OJ No L 231 , 14. 9 . 1993, p. 18 . 0 OJ No L 220, 10. 8 . 1974, p. 20. (6) OJ No L 28 , 5. 2. 1993, p . 49.